
	

113 HR 2454 IH: Aaron’s Law Act of 2013
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2454
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Ms. Lofgren (for
			 herself, Mr. Sensenbrenner,
			 Mr. Polis,
			 Ms. Clarke, and
			 Mr. Doyle) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide for
		  clarification as to the meaning of access without authorization, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Aaron’s Law Act of
			 2013.
		2.Clarifying that
			 access without authorization under 18 U.S.C. 1030 means
			 circumvention of technological barriers in order to gain unauthorized
			 access
			(a)In
			 generalSection 1030(e)(6) of
			 title 18, United States Code, is amended by—
				(1)striking
			 exceeds authorized access and all that follows; and
				(2)inserting the
			 following:
					
						access without
			 authorization means—(A)to obtain
				information on a protected computer;
						(B)that the accesser
				lacks authorization to obtain; and
						(C)by knowingly
				circumventing one or more technological or physical measures that are designed
				to exclude or prevent unauthorized individuals from obtaining that
				information;
						.
				(b)Conforming
			 amendmentSection 1030 of
			 title 18, United States Code, is amended—
				(1)in subsection
			 (d)(10) by striking unauthorized access, or exceeding authorized access,
			 to a and inserting access without authorization of a
			 protected; and
				(2)by striking
			 exceeds authorized access each place it appears.
				3.Eliminating
			 redundancySection 1030(a)(4)
			 of title 18, United States Code, is repealed.
		4.Making penalties
			 proportional to crimesSection
			 1030(c)(2) of title 18, United States Code is amended—
			(1)in subparagraph
			 (A)—
				(A)by striking
			 conviction for another and inserting subsequent;
			 and
				(B)by inserting
			 such after attempt to commit;
				(2)in subparagraph
			 (B)(i), by inserting after financial gain the following:
			 and the fair market value of the information obtained exceeds
			 $5,000;
			(3)in subparagraph
			 (B)(ii), by striking the offense was committed and all that
			 follows through the semicolon, and inserting the following: the offense
			 was committed in furtherance of any criminal act in violation of the
			 Constitution or laws of the United States or of any State punishable by a term
			 of imprisonment greater than one year, unless such criminal acts are prohibited
			 by this section or such State violation would be based solely on accessing
			 information without authorization;;
			(4)in subparagraph
			 (B)(iii), by inserting fair market before value;
			 and
			(5)in subparagraph
			 (C)—
				(A)by striking
			 conviction for another and inserting subsequent;
			 and
				(B)by inserting
			 such after attempt to commit.
				
